Case 4:18-cv-04009-TLB Document 287          Filed 11/10/20 Page 1 of 1 PageID #: 7240



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

OAK CREEK INVESTMENT PROPERTIES, INC.                                        PLAINTIFF

V.                              CASE NO. 4:18-CV-4009

AMERICAN ELECTRICAL POWER SERVICE
CORPORATION; KMT GROUP, INC.; and
CLEAResult CONSULTING, INC.                                             DEFENDANTS

AND

KMT GROUP, INC.                                             THIRD-PARTY PLAINTIFF

V.

JIMMY HICKEY and RICHARD SMITH                           THIRD-PARTY DEFENDANTS

                                    ORDER OF DISMISSAL

       IT APPEARING to the Court that the matter has been settled, counsel for all parties

having so advised the Court, it is ORDERED that the case be, and it is hereby,

DISMISSED WITH PREJUDICE, subject to the terms of the settlement agreement.

       If any party desires to make the terms of settlement a part of the record herein,

those terms should be reduced to writing and filed with the Court within thirty (30) days

from the file date of this Order.

       The Court retains jurisdiction to vacate this Order and to reopen the action upon

cause shown that settlement has not been completed and that a party wishes this Court

to enforce the settlement agreement specifically.

       IT IS SO ORDERED on this10th day of November, 2020.


                                                /s/ Timothy L. Brooks
                                                TIMOTHY L. BROOKS
                                                UNITED STATES DISTRICT JUDGE
